LEHAN, Acting Chief Judge.
We reverse the adjudication of delinquency of defendant for multiple robberies in which the victims’ purses were stolen.
We agree with defendant’s contention that the evidence was insufficient. The victims could not identify defendant. The state’s evidence from a police officer’s testimony as to admissions by defendant at *423most showed only defendant’s knowledge of the crimes before and after they occurred and his sharing in the proceeds thereof when, after the robberies, he joined the perpetrators. The circumstantial evidence did not exclude a reasonable hypothesis of innocence. See Cowart v. State, 582 So.2d 90 (Fla. 2d DCA 1991).
Reversed. Defendant shall be discharged.
FRANK and HALL, JJ., concur.